IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 99-20661
                           Summary Calendar


     In Re:     Request for International Judicial Assistance
               From the Amtsgericht Karlsruhe, Germany,
                   In the Matter of Ronald Townsend,

                                                             Plaintiff,
                                versus

                           RONALD TOWNSEND,

                                                   Defendant-Appellant,
                       UNITED STATES OF AMERICA,

                                                 Movant-Appellee.
                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-99-MC-79
                      --------------------
                        February 22, 2000

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Ronald Townsend appeals from the district court’s denial of

his appeal from the order of the magistrate judge, acting as

commissioner, which compelled Townsend to comply with the

requested discovery from the Amtsgericht Karlsruhe, Federal

Republic of Germany.     See 28 U.S.C. § 1782.

     We have carefully reviewed the arguments on appeal and the

appellate record.    We find no abuse of the district court’s

discretion pursuant to § 1782.     See In re Euromepa, S.A., 154
F.3d 24, 29-30 (2d Cir. 1998).

     AFFIRMED.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.